Citation Nr: 1510783	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

In October 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a December 2010 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Eczema was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

Eczema was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims in a June 2010 letter.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The June 2010 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.


VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  In addition, VA skin disease examinations were conducted in November 2010, December 2012, May 2014 and November 2014.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the November 2014 examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for eczema.

The case was remanded in October 2014 to obtain an addendum to the May 2014 VA examiner's opinion or another VA opinion.  As noted above, the Veteran was afforded a new VA examination and opinion in November 2014, which is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54. 

Analysis

The Veteran contends that he has currently demonstrated eczema, related to his active military service.  

The current record contains no probative evidence of a nexus between the Veteran's claimed eczema and his military service.

Service treatment records show that the Veteran was treated in June 1972 and August 1972 for alopecia areata.  They are negative for any evidence of treatment or a diagnosis related to eczema or any other skin condition during active duty or at the time of the Veteran's discharge.  The Board notes that the Veteran has been granted service connection for alopecia areata.  See December 2010 RO rating decision.

The Veteran was afforded a VA examination in November 2010, in response to his claim.  The examiner diagnosed eczema of the anterior chest wall, which he opined was not related to his service-connected alopecia areata.  

The Veteran was afforded another VA skin examination in December 2012.  However, as noted in the Board's October 2014 remand, the examination request was limited to addressing the severity of the Veteran s service-connected alopecia areata.  Thus, the examiner did not address or provide an opinion addressing the etiology of the Veteran's eczema.

The Veteran was afforded another VA skin disease examination in May 2014.  At that time, he reported that his problems with eczema started in 1970, when he started experiencing itching in the head and his hair started falling out in patches on the left side of his head, which he believed may have been due to Agent Orange exposure.  He claimed he was seen by a VA doctor at that time and given steroid injections, which did not help the problem and his hair continued to fall out.  He reported that he still had the problem and that he saw a dermatologist approximately six months prior to the examination, who told him that he still had "the problem."  The Veteran also noted that he washed his head every other day because he believed he had a fungal infection.  On physical examination, the examiner noted that there was no visible skin condition, but he did have male pattern baldness.  The examiner opined that the Veteran's claimed skin condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale given was that service treatment records are absent for evidence of the Veteran being seen for eczema, and medical records do not show the Veteran ever having any problems with eczema.  The examiner concluded that the Veteran had male pattern baldness that may have been due to androgenic changes.

The Veteran was afforded his most recent VA examination and opinion in November 2014, in accordance with the Board's October 2014 remand directives.  The examiner concluded that there was no evidence that the Veteran had eczema, and therefore, opined that it is less likely than not that the Veteran's claimed eczema is related to his active military service.  In rendering his opinion, the examiner noted that a November 2010 medical report indicates that the Veteran had anterior chest wall eczema, however, this was noted years after separation from service, and the Veteran never followed up in reference to any anterior chest wall eczema after that visit, and has never been prescribed medication for eczema.  The examiner also noted that the medical records are absent of any complaints, diagnosis, or treatments of eczema skin problems, and the Veteran's VA problem list is absent of a diagnosis of eczema.

The Board also notes that the Dallas VA Medical Center treatment records are negative for any evidence of a diagnosis or treatment for eczema.

There is no competent evidence linking any currently demonstrated eczema on his chest to service, and no competent diagnosis of eczema on his scalp.  Of record are statements by the Veteran that attribute his current skin condition on his head to his period of service.  The Veteran's statements regarding the cause of his asserted skin condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's current skin conditions are related to his active service and any symptoms therein, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical training to make the appropriate interpretations and conclusions about what skin condition is associated with the symptoms reported.  The examiners have noted that his current scalp condition is not eczema, and eczema has only been noted on his chest, which the Veteran has not indicated has been symptomatic since service. As such, the Board finds that the Veteran's statements as to the etiology of his current skin conditions are not competent evidence as to a nexus. 

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between any currently diagnosed skin disability, including eczema and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Service connection for eczema is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


